Citation Nr: 9933291	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-07 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral open angle glaucoma with left paracentral scotoma, 
from August 1, 1996, through July 20, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral open angle glaucoma with left paracentral scotoma, 
from July 21, 1998 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
1996, with an earlier unconfirmed period of service of 
approximately two years and six months.  This appeal arises 
from September 1996 and subsequent rating decisions of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition oft the veteran's claim.

2.  On the November 1996 VA examination, the veteran's 
glaucoma was manifested by 20/40 uncorrected visual acuity in 
each eye, and an average visual field concentric contraction 
of 50.38 in the left eye and 55.87 in the right eye.

3.  On the July 1998 VA examination, the veteran's glaucoma 
was manifested by 20/40 uncorrected visual acuity in each 
eye, and an average visual field concentric contraction of 45 
in the left eye and 48 in the right eye.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral open angle glaucoma with left paracentral 
scotoma, from August 1, 1996, through July 20, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.76, 4.76a, 4.84a, Diagnostic Codes 6013, 6080 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral open angle glaucoma with left paracentral 
scotoma, from July 21, 1998, to the present, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.76, 4.76a, 4.84a, Diagnostic Codes 6013, 6080 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). That is, he has presented a 
claim which is plausible. All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

The service medical records show that the veteran was 
diagnosed with bilateral open angle glaucoma in 1988.  
Service connection for glaucoma was granted in September 
1996, and a 10 percent evaluation was assigned from August 1, 
1996.  A July 1997 rating decision increased the evaluation 
to 20 percent, also from August 1, 1996.  A May 1999 rating 
action increased the evaluation to 30 percent from July 21, 
1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  Simple, primary, noncongestive glaucoma is evaluated 
on the basis of resulting visual acuity impairment or visual 
field loss, whichever is greater, with the minimum rating of 
10 percent to be assigned.  38 C.F.R. §§ 4.75, 4.76, 4.84a, 
Diagnostic Code 6013 (1998).  Corrected visual acuity of 
20/40 (6-12) in one eye warrants a noncompensable evaluation 
when corrected visual acuity in the other eye is also 20/40 
(6-12).  38 C.F.R. §§ 4.75, 4.83a, 4.84a (1999).

A 20 percent evaluation is appropriate where the bilateral 
impairment of the field of vision is limited to 60 degrees 
but not to 45 degrees.  The 30 percent evaluation is 
appropriate where the bilateral impairment of the field of 
vision is limited to 45 degrees but not to 30 degrees.  A 50 
percent evaluation, the next higher evaluation, is warranted 
when the concentric contraction of field vision is limited to 
30 degrees but not to 15 degrees.  A 70 percent evaluation 
requires that the concentric contraction of field vision be 
limited to 15 degrees but not to 5 degrees.  38 C.F.R. § 
4.84a, Diagnostic Code 6080 (1999).

Computation of the average concentric contraction of visual 
fields is determined by recording the extent of the remaining 
visual fields in each of the eight 45 degree principal 
meridians of the chart of visual fields.  38 C.F.R. § 4.76a 
(1999).  The number of degrees lost is determined at each 
meridian by subtracting the remaining degrees from the normal 
value for each meridian.  38 C.F.R. § 4.76a, table III.  The 
total degrees lost for the eight meridians is subtracted from 
500 to obtain remaining degrees of visual field.  The 
remaining degrees of visual field divided by eight represents 
the average contraction for rating purposes.  38 C.F.R. § 
4.76a (1999).

The veteran underwent a November 1996 VA examination.  The 
examination revealed that the veteran's uncorrected visual 
acuity for the right and left eyes was 20/40, thus warranting 
a noncompensable evaluation based upon visual acuity.  38 
C.F.R. § 4.84a, Table V.  Impairment of the veteran's visual 
field was greater than the impairment of his visual acuity.  
After computation of the average concentric contraction, the 
veteran's visual field was noted as 55.87 for the right eye 
and 50.38 for the left eye.  As both eyes fall between 45 and 
60 degrees, that equates to a 20 percent evaluation under 
Code 6080.  

The most recent VA examination was conducted on July 21, 
1998.  The examination revealed that the veteran's 
uncorrected visual acuity for the right and left eyes was 
20/40, again warranting a noncompensable evaluation based 
upon visual acuity.  38 C.F.R. § 4.84a, Table V.  Impairment 
of the veteran's visual field was greater than the impairment 
of his visual acuity.  After computation of the average 
concentric contraction, the veteran's visual field was 48 for 
the right eye and 45 for the left eye.  The examiner noted 
that the veteran had bilateral primary open angle glaucoma 
with double arcuate visual field defects in both eyes, as 
well as possible early nasal step in the right and a 
paracentral scotoma in the left.  As one eye was 45, and the 
other 48, the RO properly determined that the veteran's 
visual disability more nearly approximated the criteria for a 
30 percent evaluation under Code 6080.  38 C.F.R. § 4.7 
(1999).  Under the Schedule for Rating Disabilities, the 
veteran's visual field would have to be 30 degrees or less 
bilaterally to warrant an evaluation higher than 30 percent.

Accordingly, the Board concludes that for the period from 
August 1, 1996, through July 20, 1998, the veteran's 
disability was manifested by an average concentric 
contraction of 55.87 for the right eye and 50.38 for the left 
eye, warranting a 20 percent evaluation, and that for the 
period from July 21, 1998 to date the veteran's disability 
was manifested by an average concentric contraction of 48 for 
the right eye and 45 for the left eye, warranting a 30 
percent evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.76, 4.76a, 4.84a, Diagnostic Codes 6013, 6080 (1999).  
In this regard, see Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).

The Board notes that the veteran has contended that he is 
entitled to an earlier effective date for the 30 percent 
evaluation based on private medical records he submitted in 
May 1998, which he believes indicate a worsening of his eye 
disability at that time.  In May 1998, the RO contacted a 
physician in the VA eye clinic in Decatur to determine 
whether the April 1998 medical reports submitted by the 
veteran could be translated so as to meet the evaluative 
criteria of the rating schedule.  The physician explained 
that this would not be possible, and that a test using the 
Goldmann Perimeter chart would be necessary.  This was 
accomplished on the July 1998 VA examination.  Based on this 
physician's opinion, the Board finds no basis for using the 
April 1998 medical record, submitted in May 1998, to 
establish an earlier effective date for the 30 percent 
evaluation.






	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 20 percent for bilateral open 
angle glaucoma with left paracentral scotoma, from August 1, 
1996, through July 20, 1998, is denied.

An evaluation in excess of 30 percent for bilateral open 
angle glaucoma with left paracentral scotoma, from July 21, 
1998 to the present, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

